Citation Nr: 1711064	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to September 1984.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision issued by the RO in San Diego, California.  Jurisdiction of this case belongs to the RO in Wichita, Kansas.  This case was most previously before the Board in June 2016.

In April 2011 the Veteran testified during a Board hearing at the RO in Wichita, Kansas before the undersigned.  A transcript is of record and has been reviewed by the undersigned.

The June 2016 Board decision denied entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension, and also denied entitlement to an initial rating in excess of 10 percent for hypertension.  The issue of entitlement to service connection for erectile dysfunction (ED) was remanded.  The Veteran appealed the June 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2016 Joint Motion for Partial Remand requested that the Court vacate that part of the June Board decision that denied entitlement to service connection for sleep apnea.  In January 2017, the Court issued an Order that granted the Joint Motion.

The issue of entitlement to an increased rating for service connected macular scarring of the left eye was raised by the Veteran in February 2017 (VA Form 21-526 EZ), but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The claim of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction did not have its onset during the Veteran's active service, and was not caused by his active service, nor was it caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for erectile dysfunction, as caused or aggravated by service connected disability, specifically, his service-connected hypertension.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for hypertension, and macular scarring of the left eye.

At his April 2011 Board hearing the Veteran indicated that he had been treated at VA, and that he was taking medication for his erectile dysfunction.  The Veteran asserted that a former VA physician had told him that his "hypertension has a lot to do with my erectile dysfunction."  

The Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving ED.  His separation examination report and report of medical history, dated in August 1984, do not note any relevant symptoms or conditions.

As for the post-service medical evidence, VA dated beginning in May 2001 note erectile dysfunction.

In May 2014 the Veteran underwent a VA male reproductive systems examination that reported a diagnosis of erectile dysfunction.  The examiner (PN, ARNP) stated that the Veteran's erectile dysfunction was not related to his active service.  He listed obesity, aging, and diabetes mellitus as being the cause of the Veteran's erectile dysfunction.  The examiner also stated that it was not likely that the Veteran's hypertension had caused his erectile dysfunction.  The examiner did not address the issue of whether or not the Veteran's erectile dysfunction had been aggravated (worsened) by his service-connected hypertension.

In June 2016 the Board remanded the claim in order to have the May 2014 VA examiner prepare an addendum opinion to address the question of whether the Veteran's erectile dysfunction had been aggravated by his service-connected hypertension.

In an August 2016 addendum opinion PN stated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The examiner concluded that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) proximately due to, secondary to, nor aggravated by, the Veteran's service-connected hypertension or the medications used to treat hypertension.  The rationale, in pertinent part, was as follows:

Etiology of [the Veteran's] erectile dysfunction (ED) noted from previous exam which did not opine that ED was secondary to HTN nor worsened, etc.  Etiology for his ED on that exam would be obesity, aging, poor control of DM2 (diabetes mellitus, type 2) - all long term without overall improvement to decrease them as risk factors.  Medical records were again reviewed to see for secondary SC (service connection) or at least if ED was aggravated by HTN (hypertension).  The Veteran's HTN has a history of good control and on medications which would not affect ED of HCTZ (hydrochlorothiazide) and lisinopril.  He was placed on amlodipine (on review of medical literature does not list ED as a side effect) in 2015 after renal damage with history of severe cocaine addiction and continued poor control of DM2 for about 20-30 years.  The cocaine (crack) abuse and continued poor control of his DM2 would be causative of his further worsening of his renal status prompted medication change for HTN-not because HTN worsened.  Also, he was placed on allispradiol injections for ED before HTN medications were changed to amlopdipine.  Also, he has retinopathy in his eyes secondary to his DM2 signifying likelihood of secondary health affects from this poor control are systemic.  Further review shows further causative factors since last exam including hypogonadism with prescriptions for testosterone.  He also has severe hyperlipidemia. Given his HTN has been well controlled but his other risk factors continued without improvement of obesity, DM2, aging, hypogonadism and worsening of ED during systemic overall health worsening from these without a significant increase in BP elevation overall the opinion is negative.  Overall weight of factors shows his HTN would not be aggravating his ED nor would his medications for HTN.

The Board finds that the claim must be denied.  With regard to the possibility of direct service connection, the Veteran's service medical records do not show that he complained of, or was treated for, erectile dysfunction symptoms.  Erectile dysfunction was not diagnosed during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

Following separation from service, the Veteran's erectile dysfunction was not diagnosed until 2001, which is about 16 years after service.  There is no competent evidence to show a relationship between erectile dysfunction and the Veteran's service.  The only competent opinion is the May 2014 VA opinion, which indicates that there is no relationship between the Veteran's erectile dysfunction and his military service.  This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination, and as it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct basis, and that the claim must be denied.  38 C.F.R. § 3.303.  

The Board further finds that the evidence does not show that the Veteran's erectile dysfunction was caused by, or aggravated by, his service-connected hypertension.  The only competent opinions of record are the May 2014 VA opinion, and the August 2016 addendum opinion, in which the examiner specifically concluded that no such relationship exists.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they contain sufficient explanations for their conclusions.  The August 2016 addendum opinion indicates that it was based, in part, on pertinent medical literature.  Neives-Rodriguez.  Although the Veteran has stated that a former VA physician linked his erectile dysfunction to his hypertension, the VA treatment records contain no such opinion or statement.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on a secondary basis.  See 38 C.F.R. § 3.310.  

The Veteran's assertion that his erectile dysfunction is secondary to his hypertension has been considered.  However, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

Whether hypertension can cause or aggravate erectile dysfunction is not a question that can be determined by mere observation and is not within the realm of knowledge of a layperson.  While the Veteran is competent to report erectile dysfunction problems, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing genitourinary disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Therefore, the Board finds that the Veteran's opinion is not competent evidence, and therefore not probative of any issue in this case.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations, and an etiological opinion has been obtained.  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted in the June 2016 Board decision, instructions from the Board's February 2014 remand were complied with and need not be discussed further.  As for the Board's June 2016 remand instructions, as noted, a VA etiological opinion has been obtained.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for erectile dysfunction is denied.


REMAND

In May 2014 the Veteran underwent a VA examination that was to address the medical matters raised by the claim for service connection for sleep apnea.  

As noted by the parties in the December 2016 Joint Motion, the May 2014 VA examiner did not provide a rationale for the opinion that the Veteran's sleep apnea was no aggravated (worsened) by his service-connected hypertension.  Accordingly, the Board finds that the Veteran's claims file should be returned to the May 2014 VA examiner for the purposes of preparing an addendum that provides a rationale for the opinion that the Veteran's sleep apnea was not aggravated by service-connected hypertension.  See 38 U.S.C.A. § 5103A(d) (West 2015); Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the examiner who conducted the May 2014 VA hypertension examination (PN, ARNP) and request that he prepare an addendum as to: 

a)  Whether or not any change to his May 2014 opinion is warranted, 

b)  Whether or not he still concludes that the Veteran's sleep apnea has not been aggravated by his service-connected hypertension (to include aggravation from medications taken for his hypertension disability), and, 

c)  If, and only if, the examiner still concludes that the Veteran's sleep apnea has not been aggravated by his service-connected hypertension, the examiner should provide a rationale for his opinion.

2.  If the May 2014 VA examiner is not available, request another qualified examiner to review the claims file (and schedule another examination, if warranted) and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (made worse) by service-connected hypertension disability (to include by use of medications taken for his hypertension disability).

The examiner(s) should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


